[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This appeal was brought by I.L.E. Corporation through Samuel Mahigel, its president. The basis of the appeal is the denial by the Bridgeport Board of Zoning Appeals of an application by a prospective lessee of the plaintiff, for a Certificate of Approval for a general repairer's license to permit the general repair of motor vehicles on plaintiff's then owned property.
In all administrative appeals the first issue to be addressed by the court is the question of aggrievement. One requirement of aggrievement is that the appellant sustain its interest in the property involved throughout the course of its appeal. Craig v. Maher, 174 Conn. 8, 9. This the plaintiff failed to do. Counsel for plaintiff conceded that there has been a change of ownership in the subject premises and thus an absence of aggrievement by the appellant.
For the foregoing reasons, plaintiff's appeal is dismissed.
STODOLINK, JUDGE CT Page 9532